DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    378
    512
    media_image1.png
    Greyscale


Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15th 2022 has been entered.

Status of Claims
5.	This Office Action is in response to the RCE filed on February 15th 2022. Claims 1-5, 7-10, 12, 14-23 are allowed. Claim 6, 11 and 13 are cancelled.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 02/15/2022 is noted. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
7.	Claims 1-5, 7-10, 12, 14-23 are allowed. Claim 6, 11 and 13 are cancelled.
	The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, see 892, either singularly or combination fail to anticipate or render obvious specifically, with respect to Independent claim 1, in combination , wherein for a chroma block corresponding to the current video block, a size of a chroma buffer is derived based on the size of the luma buffer and a color format of the chroma block and the current video block, wherein the filtering operation includes a deblocking filtering, a sample adaptive offset filtering, or an adaptive loop filtering, and wherein the video region is a coding tree block or a slice. The same reasoning applies to the apparatus claim 16 and the CRM claims 19, 20 mutatis mutandis. Accordingly, dependent claims 2-5, 7-10, 12, 14-15, 17-18, 21-23 are allowed.



Examiner Notes
8.	Examiner suggests reviewing the specification and the claims for any informalities such as 101, 112, antecedent basis, and typographical/grammatical errors. Corrections must be filed before paying the issue fees.
Examiner suggests that if applicant file IDSs after the notice of allowance mailed to the applicant, it must compliant with the 37 CFR 1.97 and/or 1.97(e).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in 





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        February 24, 2022